Ron. Cliffora  B. Jones               Opinion No. O-1607
President                             Re:   Building college print-
Texas Technological  College          ing shop. and issuing revenue
Lubbock, Texas                        bonds in payment thereof.
Dear Sir:
            We have your letter    wherein you request     our opinion
on the following   question:
           “Does the Board of Directors   of Texas Tech-
      nological  College have authority to issue evi-
      dence of obligations  for building a building
      to house’ the college printing   shop under a
      pledge of revenues therefrom,    same to: be built
      from funds borrowed from sources other than the
      United States Government?U
            The authority   of the Board of ~Directors to borrow
money to build a building to house the college       printing shop
is’ contained in the provisions      of Article 2603~ of Vernon’s
Annotated Civil Statutes,     as amended. Section 1 of said Anti-
cle 2603~ as amended by Senate Bill 393, Acts of the Regular
Session, Porty-sixth    Legislature,    1939, reads in part as fol-
lows:
            “Section 1. That the Board of Regents of the
     University    of Texas and its branches, and the Board
      of Directors    of the Agricultural    and Mechanical
     College , and Its .:branche s, and the Board of Direc-
      tors of Texas-Cal                Collesei    and the Board
      of Regents of the State Teachers Co leges,         and the
      Board of Regents of the Texas State College for
     Women and the, Board of Directors         of the College
      of Ar c s and Industries  are hereby severally       author-
     sized and empowered to construct       or acquire. through
      funds or loans to be obtained from the Government
      of the United States, or any agency or agencies
      thereof,   created under the National Recovery Act,
     or otherwise created by the Federal Government or
      from any other source private or aublic,         without
      cost to the State of Texas and accept title,           sub-
      ject to such conditions     and .limitations    as may be
                                                                        . . ,.


Hon. Clifford    B. Jones,   page 2


      prescribed   by each of said Boards, dormitories,
      kitchens and dining halls,         hospitals,    libraries,
      student activity    buildings,      gymnasia, athletic
      buildings and stadia, e
      as mav be needed for the F
      and the moral welfare and social conduct of ~the
      students of such institutiong         when the total
      cost, type of construction,         capacity of such
      buildings,   as well as the other plans and speci-
      fications   have been approved by the respective
      Governing Boards; provided,         however, that the Leg-
      islature   shall never make an appropriation            out of
      the general fund of this State, either in the reg-
      ular appropriation     bill or in a supplemental or
      emergency appropriation       bill,   for the purpose of
      equipping or for the purpose of purchasing and
      installing   any utility    connections       in any of the
      buildings erected under and by virtue of the pro-
      visions of this Act.”       ‘~
            Section   2 of said Article     2603,    as amended by Chapter
459, Acts of the Second Called Session, Forty-fourth  Legislature
(1934) provides that the Boards for the various colleges   are au-
thorized   to fix fees and charges for the use of the buildings
erected.    Said section then further provides as foll’ows:
           “The fees and charges thus fixed along with
      all other indome therefrom shall be considered as
      revenue derived from the operation of the build-
      ings thus constructed. n
          Section 3 of said Article    26o3~, as amended by Senate
BLlL ‘m,  Ax-!!&rzf *Jm BfXJLLax.sks.mL, F~.fk.y-a&JL LvgA!!J&T%
(1939) reads in part as follows:
             “Section 3. Subject ,to, the above restric-
      tions, each of said Boards is given complete dis-
      cretion in fixing the form,~conditionsand      details
      of such bonds or notes.   ,&~y‘bonds ~,or notes issued
      hereunder shall not be an indebtedness of the State
      of Texas but shall be payable solely .from the reve-
      nues to ge derived from the operation of said~ build-
      ings; provided that such bonds may be ~refinanced by
      the said~Boards whenever such action is, found by the
      Board to be necessary.”
            Section   4 of said Article: 2603~, as amended by Chapter
204, Acts of the Forty-fourth     Legislature  (1934) provides in
part as follows:
Hon. Clifford    B. Jones,   page 3


               ‘lSection 4. Each of said Boards is authorized
        and empowered to pledge all or a part of such reve-
        nues to the payment of such bonds or notes, and to
        enter such agreements regarding the Imposition of
        sufficient     charges and the collection, pledge and
        disposition     of such revenues as It may deem proper.”
           We believe that the above quoted provisions         of Article
2603~ authorizes the Board of Directors        of Texas Technological
College to issue evidence of obligations        for building a building
to house the college printing      shop under a pledge of revenues
derived from the operation of said building.          Said bonds must be
paid solely from the revenues derived from the operation of the
building end no payment can be made from funds appropriated           to
the College by the Legislature.        Section 1 of said statute au-
thorizes  the construction    of buildings which "may be needed for
the good of the institution.11      However, we point out here that
the Board of Directors     of said institution     must in the exercise
of good faith and discretion      determine whether or not said build-
ing is one that is needed for the good of the institution.            Sec-
tion 1 of said statute also provides that such a loan may be ob-
tained from any source, either private or public.          Under Section
2 of said article,     as well as other portions of said statutes
above quoted, authority is given to execute notes bearing inter-
est as high as six per cent, payable over a period not exceed-
ing forty years.      We might add that this department has, in
Opinion Number O-1694, addressed to Honorable Tom C. King, State
Auditor, Austin, Texas, held the above quoted statutory provi-
sions constitutional.       Therefore,   it is the opinion of this de-
partment that the Board of Directors        of Texas Technological    Col-
lege has authority to issue evidence of obligations         for building
a building to house the college printing         shop under a pledge of
revenues derived from the operation of said building             same to
be built from funds borrowed from sources other than {he United
States Government.
             Trusting   that this   satisfactorily    answers your ques-
tion,    we remain
APPROVED JAN 16, 1940                    Very truly   yours
/s/ W. F. Moore
FIRST ASSISTANT                          ATTORNEY GENERAZOF TEXAS
ATTORNEY GENERAL                         By /s/ Claud 0. Boothman
                                         Claud 0. Boothman, Assistant
APPROVED:OPINIONCOMMITTEE
        BWB, CHAIRMAN
:%-s:wb